Exhibit 10.20

FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT

This First Amendment to Change in Control Agreement (this “Amendment”),
effective as of October 9, 2012, is made by and between DCT Industrial Trust
Inc., a Maryland corporation (the “Company”), and John G. Spiegleman (the
“Executive”).

WHEREAS, the Company and the Executive entered into that certain Change in
Control Agreement dated as of May 9, 2011 (the “Agreement”); and

WHEREAS, pursuant to Section 5.6 of the Agreement, the Company and the Executive
desire to amend certain terms of the Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:

1. Section 2(a) of the Agreement is replaced in its entirety by the following:

“(a) If the Company terminates the Executive’s employment and the termination is
not due to death or Disability or for Cause, or the Executive terminates his
employment for Good Reason, and such termination occurs within 12 months after a
Change in Control, (i) the Company shall pay to the Executive annual salary,
bonus and other benefits earned and accrued prior to the termination of
employment; (ii) the Company shall pay or provide to the Executive (A) 2.0 times
the Executive’s annual salary, (B) 2.0 times the greater of (x) the target
annual cash bonus for the year of termination and (y) the average of the actual
annual cash bonuses for the two years (with respect to which bonuses are
determined) prior to the year of termination, (C) a cash payment equal to
(I) the target annual cash bonus for the year of termination multiplied by (II)
a fraction (x) the numerator of which is the number of days in the year up to
the termination and (y) the denominator of which is 365 and (D) for a period of
two years after termination of employment, such continuing coverage under the
group health plans the Executive would have received (and at such costs to the
Executive) as would have applied in the absence of such termination (but not
taking into account any post-termination increases in annual salary that may
otherwise have occurred without regard to such termination and that may have
favorably affected such benefits); (iii) the Executive shall be entitled to
elimination of any exclusively time-based vesting conditions (but not
performance conditions, which shall remain in effect subject to the terms
thereof) on any grant under the Company’s Second Amended and Restated 2006
Long-Term Incentive Plan (the “LTIP”) or any other grant of restricted stock,
stock options or other equity awards; provided that the Executive will only be
entitled to receive the payments, benefits and accelerated vesting set forth in
clauses (ii) and (iii) if the Executive executes and delivers to the Company a
general release in a form reasonably acceptable to the Company, which does not
require the release of any payment rights under this Section 2(a), within thirty
(30) days following such termination and such release becomes irrevocable at the
earliest possible time under applicable law following such execution and
delivery. The payments under clause (i) of the second sentence of this
Section 2(a) shall be made in a single lump sum within five business days after
termination. Any payment or acceleration of vesting that the Executive is
entitled to receive pursuant to clause (ii) or (iii) of the second sentence of
this Section 2(a) shall be made by the Company in a single lump sum or occur,
respectively, upon the 45th day after termination.”



--------------------------------------------------------------------------------

2. A new Section 6 is added to the Agreement, which reads in its entirety as
follows:

“6. Limitations on Severance Payments.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Severance Payments”), calculated in a manner consistent with Section 280G of
the Code and the applicable regulations thereunder (or any successor provision)
would be subject to the excise tax imposed by Section 4999 of the Code (or any
successor provision), then the Severance Payments shall be reduced (but not
below zero) so that the sum of all Severance Payments shall be $1.00 less than
the amount at which Executive becomes subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision); provided that such
reduction shall only occur if it would result in Executive receiving a higher
After Tax Amount (as defined below) than Executive would receive if the
Severance Payments were not subject to such reduction. In the event the
Severance Payments are reduced pursuant to this Section 6(a), they shall be
reduced in the following order: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits.
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

(b) For purposes of Section 6(a), the “After Tax Amount” means the amount of the
Severance Payments less all federal, state, and local income, excise and
employment taxes imposed on Executive as a result of Executive’s receipt of the
Severance Payments. For purposes of determining the After Tax Amount, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation applicable to individuals for the calendar year in which
the determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of Executive’s
residence on the date of termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

(c) The determination as to whether a reduction in the Severance Payments shall
be made pursuant to Section 6(a) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive
within 15 business days of the date of termination, if applicable, or at such
earlier time as is reasonably requested by the Company or Executive. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.”

3. Except as expressly amended hereby, the Agreement continues in full force and
effect in accordance with its terms. The Agreement, together with any Exhibits
thereto and this Amendment, constitutes the entire understanding and agreement
of the parties hereto regarding the employment of the Executive.



--------------------------------------------------------------------------------

4. This Amendment shall be governed and construed in accordance with the laws of
the State of Colorado, without regard to any principles of conflicts of laws
which could cause the application of the laws of any jurisdiction other than the
State of Colorado.

5. This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same instrument.
Each counterpart may consist of two copies hereof each signed by one of the
parties hereto.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

COMPANY:

 

DCT INDUSTRIAL TRUST INC.

By:   /s/ Philip L. Hawkins   Name: Philip L. Hawkins   Title: President and
Chief Executive Officer

 

EXECUTIVE: /s/ John G. Spiegleman John G. Spiegleman